TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00191-CV



                                  Natasha Taylor, Appellant

                                                v.

            VRM (Vendor Resource Management), Duly Authorized Agent for
                     the Secretary of Veterans Affairs, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         NO. C-1-CV-13-10808, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed an unopposed motion to dismiss her appeal. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Appellant’s Motion

Filed: June 9, 2014